PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/771,883
Filing Date: 28 Feb 2014
Appellant(s): Zasowski et al.



__________________
Yufeng Dong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants argue that the claims are eligible under 35 U.S.C. 101. 

The claims are directed to an abstract idea.
Appellants argue that the claimed invention does not recite ineligible subject matter because it cannot practicably be performed in the human mind or with pen and paper. Appellants’ Brief page 5. Specifically, Appellants assert that the claimed invention improves electronic health record (EHR) systems by improving the underlying accuracy of the systems and processes an amount of information that goes beyond a mental process. Id. 
The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I) and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database and concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. lt was the specification’s discussion of the prior art and how the invention improved the way the  post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve problem list maintenance by automatically identifying new diagnoses. This is an improvement to an abstract idea because identifying new diagnoses is something that can be performed mentally by a clinician reviewing the patient chart and thinking about diagnoses. Aspects of the claimed invention that are not mental processes such as NLP generally link the abstract idea to a particular technological environment or field of use and well-understood, routine, and conventional as described in the previous action. There is no indication that Appellants developed novel techniques for natural language processing. In fact, Appellants’ specification suggests that natural language processing is simply a way to automate manual review (par. [0050]: The coding process is typically either done automatically using natural language processing algorithms or by professional coders reviewing the encounter-related documentation (or some combination of automated algorithms and manual coding). 
Appellants cite generally to paragraphs [0056], [0079], and [0086] to support that the claimed invention either improves the accuracy of the diagnosing or requires an amount of data that is not practicable to perform mentally. These paragraphs are cited below ease of reference. 
[0056] FIG. 1A is a flow diagram illustrating an example process by which a physician may be presented with one of the two general types of queries according to examples described herein. There are three general functional modules that may be involved with the process for generating and presenting queries to a physician, which may include software modules implemented on a general purpose computer: (1) Query construction, via query construction module 1010; (2) presentation of the query to physician, via user interface module 1060; and (3) response to the new physician input, via response module 1080. Query construction, via query construction module 1010, includes two paths, automated (e.g., processes performed by a computing device) and manual 

[0079] If the query solicits user input to result in the updating of the patient's problem list, then the second automated response may be a structured data message 1100 or structure data package that results in the updating of discrete data elements in the patient's EHR. This message or package may take the form of an HL7 message (Health Level Seven International (HL7) is the global authority on standards for interoperability of health information technology and defines the structure of messages used for communication between healthcare IT systems to enable interoperability between systems) or CDA document (Clinical Document Architecture—a standard format for structure healthcare documents to allow for interoperability between electronic systems), or any other format as specified by or supported by the EHR system. Since EHRs contain a number of discrete, structured data fields where important information about a patient is stored (for example, a problem list), it is important that these fields be updated when new information is generated about a patient or their treatment. By exporting the updated diagnoses and problems to the EHR, this allows these discrete data fields in the EHR to be updated automatically without requiring a physician or other healthcare provider to manually change or update this information. Thus patient's EHR may then be updated to reflect the newly garnered information in the EHR 1110. Any of the information generated from response module 1080, such as response document 1090, structured data elements message 1100, or any other information, may be used by the system to inform CDI specialist, module 1010, or NLP engine 1020 to update the processes used to determine missing information and/or generate queries.

[0086] The resultant responses may also be sent back (2165, 2160) to the CDI specialist and coder user interface module (2140) to update the CDI specialist and provide the CDI specialist with real-time updates on physician responses. The CDI specialist may modify actions for future iterations based on the physician responses. The automated responses (not numbered in diagram) may also be sent back to the NLP platform (2115) for analysis to ensure that the physician's responses adequately answered the query and to update the case model for future analysis of the patient's case.

The Examiner finds no support in these paragraphs for the assertion that the claimed invention improves the functioning of a computer or requires an impracticable amount of data. Instead, these paragraphs support the finding that the claimed invention merely automates the otherwise mental process of problem list maintenance. For example, par. [0056] discusses two parallel paths: “Query construction, via query construction module 1010, includes two paths, automated (e.g., processes performed by a computing device) and manual (e.g., processes that include manual intervention by a Clinical Documentation Improvement (CDI) specialist 1000.” This passage demonstrates that the See MPEP 2106.05(a)(I): “an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality.” 
Appellants provide no support in the specification or claims for the assertion that the system requires an amount of data that is impracticable for the human mind. The plain meaning of the claims gives no indication that the quantity of required data exceeds the mental capacity of a physician.

Appellants argue that the claimed invention integrates any abstract idea into a practical application because it allows the system to identify a second diagnosis that is a refinement of the first diagnosis. Id. Appellants support this with citation to paragraph [0066] of the Specification: 
Another query form, called a casual linkage query, may describe a situation where the facts documented for a patient indicate more specific diagnosis, but a more specific diagnosis has not been stated. The casual linkage query may typically occur when two or more separate facts in the documentation could be linked together to note a more specific and complete diagnosis, but the physician has not made the appropriate connection between those facts. An example of a casual linkage query may be where a diagnosis of pneumonia is documented and test results indicate there is pneumococcus in the patient's sputum, but the specific type of pneumonia, pneumococcal pneumonia, has not been documented.

MPEP 2106.04(d)(I) gives examples of considerations for evaluating whether an additional element may integrate the abstract idea into a practical application such as an improvement to a computer or another technology. These considerations do not support eligibility in this case. Identifying a second 

The claimed invention does not include significantly more than the abstract idea.
Appellants argue that the claims recite significantly more than an abstract idea because “the specification discloses that systems configured to practice the claimed techniques produce improved accuracy which can lead to the improved provision of medical care over those in the prior art based on the inventive concepts contain within the claims” and “the problems confronted by the specification, the claimed solutions, and the realized improvements to the underlying systems are inextricably linked to the computing technology upon which these systems are built.” Appellants’ Brief pages 6-7. For the reasons discussed above, the Examiner disagrees that the claimed invention recites an improvement to the functioning of a computer or another technology. Appellants’ alleged improvement in accuracy of diagnosis is merely the result of applying the mental process of diagnosing a patient with a computer. Appellant does not allege that any other relevant considerations for evaluating “significantly more” in MPEP 2106.05(I)(A) apply to the claimed invention. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                                                                                  
                                                                                                                                         Conferees:
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/RACHELLE L REICHERT/
Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.